Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
This Corrected NOA will remove the canceled claim 11 which listed in PTOL-37 dated on 07/23/2021.

1. 	In response to the Office Action dated on 07/06/2021, applicant(s) amend the application
as follow:
Claims amended: 1, 3-6, 8-10, 12-15 and 17-19
Claims canceled: 2, 7, 11, 16 and 20
Claims newly added: none
Claims pending: 1, 3-6, 8-10, 12-15 and 17-19

Allowable Subject Matter
2. 	Claims 1, 3-6, 8-10, 12-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
As to claims 1, 10 and 19, examiner agreed with applicant argument “... for at least reasons, the applicant respectfully submits the combined reference (if possible to be combined) teachings....”) in response filed on 07/06/2021.
Dependent claims 3-6, 8-9, 12-15, 17-18 are allowed under the same reason as to
claims 1 and 11.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAOQUOC N TO whose telephone number is (571)272-4041.  The examiner can normally be reached on Mon-Sat 9 - 10:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain S Alams can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BAOQUOC N. TO
Examiner
Art Unit 2154



/BAOQUOC N TO/Primary Examiner, Art Unit 2154